UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2014 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania0-9115 25-0644320 (State or other jurisdictionof incorporation) (CommissionFile Number)(IRS Employer Identification No.) Two NorthShore Center, Pittsburgh, PA15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(412) 442-8200 Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of the Shareholders of Matthews International Corporation was held on February 20, 2014.A total of 27,332,183 shares of Class A Common Stock were eligible to vote at such meeting. The matters voted upon at such meeting were as follows: 1.Election of Directors: The following individuals were nominated for election to the Board of Directors for a term expiring at the Annual Meeting of Shareholders in the year indicated. Nominee Term Expiration Votes For Votes Withheld BrokerNon Votes John D. Turner Gregory S. Babe The nominations were made by the Board of Directors and no other nominations were made by any shareholder.The nominees had currently been members of the Board of Directors at the date of the Annual Meeting. The terms of the following additional directors continued after the meeting:J.C. Bartolacci, K.E. Dietze, A. Garcia-Tunon, M.K. O’Brien, J.P. O’Leary, Jr. and J.R. Whitaker. 2. Adoption of Matthews International Corporation 2014 Director Fee Plan: The shareholders voted to ratify the adoption of the 2014 Director Fee Plan adopted by the Company’s Board of Directors on November 14, 2013. Votes For Votes Against Votes Abstained Broker Non Votes 3. Selection of Auditors: The shareholders voted to ratify the appointment by the Audit Committee of the Board of Directors of PricewaterhouseCoopers LLP as independent registered public accountants to audit the records of the Company for the fiscal year ending September 30, 2014. Votes For Votes Against Votes Abstained Broker Non Votes 0 4. Advisory (non-binding) vote on the executive compensation of the Company’s named executive officers: The shareholders voted in favor of the compensation of the Company’s named executive officers as disclosed in the Compensation Discussion and Analysis, the compensation tables and the related disclosure contained in the 2014 proxy statement. Votes For Votes Against Votes Abstained Broker Non Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MATTHEWS INTERNATIONAL CORPORATION (Registrant) BySteven F. Nicola Steven F. Nicola Chief Financial Officer, Secretary and Treasurer Date: February 24, 2014
